TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00630-CR


Scott Anthony Gunn, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 8161, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief on appeal was originally due January 5, 2009.  On counsel's motion,
the time for filing was extended to February 13, 2009.  No brief has been filed on appellant's
behalf and no further extension of time for filing has been sought.  Appellant's appointed attorney,
Scott K. Stevens, did not respond to this Court's notice that the brief is overdue.
		The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether counsel has abandoned the appeal. 
Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations. 
If necessary, the court shall appoint substitute counsel who will effectively represent appellant in this
cause.  A record from this hearing, including copies of all findings and orders and a transcription of
the court reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental
record no later than June 5, 2009.  Tex. R. App. P. 38.8(b)(3).


						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Abated
Filed:   May 8, 2009
Do Not Publish